Citation Nr: 0109365	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  93-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, to 
include as secondary to service-connected dysthymia.

3.  Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 50 percent disabling.  

4.  Entitlement to an effective date prior to June 24, 1996 
for a 50 percent evaluation for dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The veteran, who had active service from September 1949 to 
December 1964, appealed those decisions.

In a statement received in May 1999, the veteran informed the 
RO that he would withdraw his request for a hearing if his 
medical records were referred to a VA examiner for an 
opinion.  The RO acceded to this request, and the veteran 
received a VA orthopedic examination in August 1999.  The 
examiner had the opportunity to review the veteran's claims 
file, including his treatment records, and commented on an 
etiology of his degenerative disc disease.  Looking at this 
in context, the Board finds that the veteran's hearing 
request has been withdrawn.


FINDINGS OF FACT

1.  In August 1964, the veteran had acute back strain as a 
result of lifting several cans while serving as a dining hall 
attendant.

2.  In 1990, the veteran was diagnosed with degenerative disc 
disease, resulting in a laminectomy.  

3.  There is no relationship between the veteran's in-service 
acute back strain and his diagnosis of degenerative disc 
disease manifested 25 years later.

4.  An April 1998 Board decision denied service connection 
for hypertension, including a claim predicated on secondary 
service connection.

5.  Subsequent to the April 1998 Board decision, the RO 
received a medical opinion establishing that the veteran's 
service-connected dysthymia had worsened his blood pressure.

6.  The veteran's dysthymia is manifested by difficulty in 
establishing relationships with others, both in a work-place 
environment and in a personal life, and poor judgment.

7.  The veteran's dysthymia is not manifested by suicidal 
ideation, poor hygiene, or psychotic thinking.

8.  An April 1998 Board decision denied an evaluation in 
excess of 30 percent for dysthymia.  

9.  On June 8, 1998, the veteran entered a VA hospital for 
treatment, which constituted a reopened claim referable to 
his service-connected psychiatric disorder.

10.  The RO made a decision increasing the veteran's rating 
for his psychiatric disorder to 50 percent disabling; the RO, 
in April 1999, held that a factually ascertainable increase 
in severity was shown at a VA psychiatric examination on June 
26, 1996, almost two years prior to date of the reopened 
claim.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine is not the 
result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000).

2.  An April 1998 Board decision that denied service 
connection for hypertension, including on a secondary basis, 
is final.  38 U.S.C.A. §  7104(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 20.1105 (2000).

3.  The evidence received since the April 1998 Board decision 
pertaining to hypertension is new and material, and the 
veteran's claim has been reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).

4.  The criteria for an evaluation in excess of 50 percent 
for dysthymia have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, 4.130 
Diagnostic Code 9433 (2000).

5.  An effective date prior to June 24, 1996, for a grant of 
a 50 percent evaluation for dysthymia is not warranted.  
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Degenerative Disc Disease

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2000).  A claim may be granted based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

The Board initially finds that the VA has complied with the 
requirements of the Act.  In this claim, the RO has obtained 
private treatment records, and has afforded the veteran a VA 
examination of his lumbar spine.  The examiner also rendered 
an opinion on etiology.  As such, the Board finds that the 
precepts of the Act have been met.

Service medical records reveal that in August 1964, the 
veteran had acute back strain as a result of lifting several 
cans while serving as a dining hall attendant.  He was placed 
on temporary physical profile, which was automatically 
terminated later in the month.  The veteran reported previous 
treatment for a backache at the time of his December 1964 
separation examination, but he had no current complaints 
referable to his back and the examining physician noted a 
normal spine.

In December 1990, the veteran underwent a lumbar 
microdiskectomy.  At that time there was no neurological 
deficit, but a private physician, D. A. C., M.D., opined that 
the veteran still required nonsurgical therapy before a full 
recovery.  In July 1996, Dr. C. gave an opinion as to whether 
the veteran's 1964 injury was in any way related to the disc 
problems first encountered in 1990.  Dr. C. initially stated 
that he did not know exactly what kind of injury the veteran 
suffered in 1964, but it could have contributed in some minor 
way to the 1990 disc herniation.  However, he qualified the 
opinion by stating that it would be difficult to draw a 
direct connection between one event or another.

In August 1999, the RO afforded the veteran a VA orthopedic 
examination.  The examiner stated the veteran's claims file 
was available for review, including service medical records.  
The examiner noted the specific injury in 1964 that led to 
back pain.  He reported medication and limited duty given the 
veteran.  The examiner noted that the symptoms had resolved 
after three to four months and that at the time of his 
separation examination, no mention of any problems with his 
lumbar spine.  The examiner also noted that the veteran was 
diagnosed with a herniated disc and degenerative disc disease 
at the L5-S1 level in 1990, some 25 years after the in-
service injury.  The examiner interviewed the veteran, and 
conducted a physical examination.  As to an etiology of a 
post-service diagnosis of degenerative disc disease, the 
examiner stated that current low back problems were not 
related to his in-service injury.  He stated that the veteran 
had a self-limiting, soft tissue injury during service, which 
would have inexorably resolved after 60 to 90 days, which was 
the norm.  Rather, the examiner stated that his current 
problems were the result of age-related changes.

Based upon the above medical evidence, the Board finds that 
the preponderance of the evidence is against the current 
claim for service connection for degenerative disc disease of 
the lumbar spine.  Towards this end, the examiner who 
performed the August 1999 examination stated specifically 
that there was no relationship between the in-service injury 
and the degenerative disc disease diagnosed two-and-a-half 
decades later.  He had the opportunity to review the records, 
and the opportunity to examine the veteran.  His opinion had 
an underlying factual basis.

The Board does acknowledge July 1996 opinion from Dr. C.  In 
contrast to the VA examiner, Dr. C. remarked that he did not 
know the extent of the in-service injury.  The Board also 
notes that Dr. C. framed his opinion equivocally.  It is not 
even clear that he is making a definitive connection between 
the injury in service and the current impairment.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the "use of cautious 
language does not always express inconclusiveness in a 
doctor's opinion on etiology, and such language is not always 
too speculative []." Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  An "etiological opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words."  In this case, however, Dr. 
C.'s opinion was couched in more than cautious words; he 
stated that he could not draw a connection between the 
veteran's in-service injury and his degenerative disc 
disease.  Looking at this opinion in context, the Board finds 
that the opinion gives at best only minimal support to the 
veteran's claim, and the opinion is not nearly as probative 
as the physician's opinion in August 1999.  

In light of the above, the Board must find that the 
preponderance of the evidence is against this claim.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  

II.  New and Material Evidence

Service connection may also be granted for a disability 
resulting from disease or injury for a disability proximately 
due to, or the result of, a service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (2000). 

To establish service connection on a secondary basis, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Black v. Brown, 10 
Vet. App. 279 (1997).  For purposes of granting secondary 
service connection, the Court has also defined "disability" 
to include any additional impairment of earning capacity 
resulting from a service-connected disorder, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service connected condition, 
and that accordingly, the additional disability shall be 
compensated.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Thus, any increase in the severity of a nonservice-
connected disorder due to a service-connected disorder may be 
service connected under 38 C.F.R. § 3.310(a).

An April 1998 Board decision denied service connection for 
hypertension, including a claim predicated on secondary 
service connection.  The Board noted that the veteran did not 
have hypertension at the time of his separation examination, 
and that a September 1992 VA examination report had likewise 
discounted a relationship between a diagnosis of hypertension 
and his service.  Indeed, the Board noted that only the 
veteran had related any possible relationship between his 
service-connected dysthymia and a diagnosis of hypertension, 
but as a layperson, he was not competent to establish service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The veteran did not appeal the Board decision, which 
is thus final.

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
Reviewing a final decision based on new and material evidence 
is a multiple step process.  See Elkins v. West, 12 Vet. App. 
209, 214-9 (1999).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Then, if new and material evidence has been 
presented, the claim is reopened and must be considered based 
upon all the evidence of record.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In August 1998, the RO received this current application to 
reopen the previously denied claim.  In September 1998, after 
the Board decision was issued, the RO received a medical 
opinion from F. E. B., M.D.  Dr. B. related that the 
veteran's psychiatric disorder, which he characterized as 
depression, had worsened his blood pressure, and that his 
hypertension had become more refractory to treatment.

In October 1998, the RO afforded the veteran a VA examination 
to determine the etiology of his hypertension.  The examiner 
stated that there was no relation between his service-
connected dysthymia and hypertension, and that his dysthymia 
did not cause hypertension.  

In light of the above, the Board finds that the veteran has 
submitted new and material evidence to reopen his claim.  In 
this respect, the Court has held that credibility of evidence 
is to be presumed in claims to reopen, and that weighing the 
evidence is improper at this stage.  Justus v. Principi, 3 
Vet. App. 510, 513 (1993).  Dr. B.'s opinion, when looked 
within the context of the paucity of evidence that led to the 
Board's previous denial, suggests at least the possibility 
that the veteran's service connected disorder has aggravated 
his hypertension.  As his opinion is not to be weighed 
against contrary opinions at this stage, the Board finds that 
this claim is reopened.  To this extent only, the appeal his 
granted.  However, in light of the conflicting medical 
opinion, the Board finds that further information is 
required, which is discussed in the remand portion of this 
decision below.

III.  Dysthymia

Initially, the Board finds that the VA is in substantial 
compliance with the Act's requirements as to the veteran's 
claim for an increased evaluation for his dysthymia.  In this 
regard, he has been provided a VA examination, and VA 
treatment records have been obtained.  There is no reference 
to private treatment for this disability, and the Board finds 
that it can fairly and equitably adjudicate this claim.  
During the course of this appeal, an April 1999 Decision 
Review Officer decision granted a 50 percent evaluation for 
dysthymia.  As this is not the highest evaluation available, 
it is still a viable issue for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

An April 1998 Board decision denied an evaluation in excess 
of 30 percent for the veteran's dysthymia.  In so doing, the 
Board considered the evidence of record, including a June 
1996 VA examination report.  The Board's decision is final as 
to the evidence of record at the time of the decision.  

The veteran was hospitalized at the VA medical center in 
Houston in June 1998 because outpatient pharmaceutical 
therapy was unsuccessful.  On the day of admission, he had an 
encounter with a police officer, and after returning home, he 
noted that a self-reading of his blood pressure was 187/114.  
The veteran's hospital course was brief and uneventful, and 
his psychotropic medications were changed.  At discharge, the 
VA psychiatrist indicated that employability was considerably 
impaired.  He also reported in August 1998 that he wanted to 
reopen his claim regarding the evaluation of his nervous 
disorder.  

As a result of this claim, the RO afforded the veteran a VA 
examination in October 1998.  The examiner stated that he had 
the opportunity to review the claims file and to obtain 
information from the veteran.  The veteran reported that he 
had trouble accomplishing goals, because he felt nervous and 
an inability to relax.  The veteran informed the examiner 
that he was receiving VA treatment for his psychiatric 
disorder.  He also related that after he left service he 
worked in electronics, but that he would leave jobs in 
righteous indignation after a conflict.  

The examiner described the veteran as rather formerly 
dressed, with a white shirt and tie.  While initially angry 
and tense, he calmed considerably during the course of the 
interview.  Speech was fluent and at a normal rate and 
rhythm.  His mood was anxious, angry and tense.  Affect was 
appropriate.  He was also described as coherent and without 
symptoms of psychotic process.  Fund of information was 
intact.  A Global Assessment of Functioning (GAF) score of 50 
was given, because the examiner stated that the veteran could 
never keep a job.  

The veteran was again provided a VA examination in August 
1999 by the same examiner who provided the October 1998 
examination.  The veteran reported being separated from his 
wife.  He stated that he watched television, but did not 
visit his daughter or grandchildren, and that he disliked 
unexpected visits.  The veteran informed the examiner that he 
had not worked full-time since the 1980s, but he had worked 
intermittently since then.  However, the veteran also 
reported that he had been tempted to spend his minimal income 
unwisely in "get rich quick" schemes.  The veteran also 
reported feelings of depression and anxiety, and that he felt 
bad about himself.  While denying suicidal ideation, he 
believed that death would be a relief.  Finally, he related 
that he did not always remember the names of his children.

Objectively, the veteran was neatly groomed and casually 
dressed.  He was described as cooperative, and speech was 
fluent.  His mood was euthymic, and affect was full and 
appropriate.  Thought processes were coherent, and there was 
no sight of psychosis.  The veteran had difficulty 
intersecting pentagons, and fund of information was impaired.  
He could remember three words immediately, but it took two 
attempts.  A GAF score of 50 was again reported, again 
because of his inability to maintain employment or otherwise 
get along with people.

The RO made a decision increasing the rating from 30 percent 
to 50 percent in an April 1999 Decision Review Officer's 
decision.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

As noted above, the veteran's dysthymia has been rated as 50 
percent disabling.  A 50 percent evaluation contemplates 
reduced reliability and productivity in occupational and 
social situations due to such symptomatology as:  flattened 
affect; circumstantial, circumlocutory, or stereotypical 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9433.

A 70 percent evaluation envisions a lowered occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  The schedular 
criteria incorporate the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 50 
percent for the veteran's dysthymia.  During the course of 
this appeal, the veteran has not shown impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  While he has reported feelings of depression and 
anxiety, this is contemplated in the current 50 percent 
evaluation.  He has regularly appeared at examinations well-
groomed, and there has never been signs of psychosis.  Speech 
has consistently been characterized as coherent.  The most 
severe manifestation of the veteran's dysthymia appears to be 
difficulty in establishing relationships with others, both in 
a work-place environment and in a personal life, but that 
likewise is contemplated in a 50 percent disability 
evaluation.  In a similar manner, while the veteran's 
judgment is suspect, particularly his self-reporting of a 
tendency to be victimized by "get rich quick" schemes, this 
too is contemplated in the criteria for a 50 percent 
evaluation.  There is no evidence of suicidal ideation, a 
component in a 70 percent evaluation, although he once 
commented that death would be a relief.  Ultimately, the 
veteran's psychiatric manifestations most approximate the 
criteria for the current 50 percent evaluation.  As the 
criteria for a 70 percent evaluation have not been met, it 
follows that a 100 percent evaluation is not warranted.  The 
evidence is not in equipoise and the benefit of the doubt 
rule is not applicable.  38 C.F.R. § 3.102 (2000).  

Finally, the potential application of Title 38 of the Code of 
Federal Regulations (2000), to include the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) (2000), have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions that his dysthymia warrants assignment of a 
disability evaluation in excess of the currently assigned 50 
percent evaluation.  In exceptional cases in which schedular 
evaluations are found to be inadequate, consideration of an 
"extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  See 
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  In this 
regard, the Board first notes that the schedular evaluations 
in this case are not inadequate.  There is a full range of 
ratings that anticipate greater disability, including a 100 
percent evaluation.  The record, however, does not establish 
the presence of findings that would support a higher rating 
under the Rating Schedule.  Further, the Board finds no 
evidence of an exceptional or unusual disability picture in 
this case.  While the veteran may find that his psychiatric 
disorder has impaired his employment potential, the current 
50 percent evaluation contemplates specifically difficulty in 
establishing and maintaining effective work and social 
relationships.  However, there is no evidence to show that 
the veteran's dysthymia, in and of itself, has markedly 
interfered with his ability to obtain or retain gainful 
employment (that is, beyond that contemplated in the 50 
percent evaluation), or has caused frequent periods of 
hospitalization during the course of this claim.  The Board 
does acknowledge one hospitalization, in June 1998, but a 
single hospitalization, for a few days, does not rise to the 
level of frequent periods of hospitalization.  The current 50 
percent evaluation does contemplate a reduction in earning 
capacity.  Therefore, on the basis of the entire record, the 
Board must conclude that in the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  Effective Date

An April 1998 Board decision denied an evaluation in excess 
of 30 percent for dysthymia, and that decision is final.  The 
RO received a formal claim for an increased evaluation for 
dysthymia on August 14, 1998.  However, the report of VA 
hospitalization following admission on June 8, 1998 
constituted a reopened claim.  The April 1999 RO decision 
that granted a 50 percent evaluation assigned an effective 
date of June 24, 1996 for the grant of the higher evaluation.  
The RO decision noted that June 24, 1996, was the earliest 
date in which it was factually ascertainable that an increase 
in disability had occurred.  This was about two years prior 
to the veteran's reopened claim and about 22 months before 
the Board's decision denying an increase above 30 percent.  

A "claim" is defined under 38 C.F.R. § 3.1(p) (2000) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  The law provides, in part, that 
increased ratings are effective as of the date of receipt of 
claim, or date entitlement arose (i.e., when it is factually 
shown that the requirements for the increased rating are 
met), whichever is later.  An exception to this rule is that 
the effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim is received by the VA within one 
year after that date.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o) (2000).  A report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  38 
C.F.R. §§ 3.155(c), 3.157(a).

Construing the VA hospital admission on June 8, 1998, as a 
claim to reopen, then an effective date prior to June 8, 1997 
would not be warranted under the law and regulations.  In 
this regard, 38 C.F.R. § 3.400(o) provides that a grant of an 
increased evaluation can be the earliest date it is factually 
ascertainable an increase in disability had occurred provided 
a claim is received within one year after that date.  The 
earliest effective date that could be assigned in this case 
would be one year prior to June 8, 1998.  The RO granted a 
greater benefit by assigning June 24, 1996 as the effective 
date for the increased rating.  Clearly, therefore, a date 
earlier than June 24, 1996, may not be assigned.  

In light of the above, the Board finds no basis upon which to 
grant an effective date prior to June 24, 1996 for the grant 
of a 50 percent evaluation.  The law is dispositive, and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

New and material evidence having been submitted to reopen a 
claim for service connection for hypertension, to include as 
secondary to service-connected dysthymia, the veteran's claim 
has been reopened.

A disability evaluation in excess of 50 percent for dysthymia 
is denied.

An effective date prior to June 24, 1996, for a grant of a 50 
percent evaluation for dysthymia is denied.


REMAND

As discussed above, there are conflicting opinions as to 
whether there is any relationship between the veteran's 
service connected psychiatric disorder and his hypertension.  
A September 1998 opinion from Dr. B. related that the 
veteran's psychiatric disorder had worsened his blood 
pressure, and that his hypertension had become more 
refractory to treatment.  In contrast, a VA examiner gave the 
contrary opinion in October 1998.  Further development on 
this issue is required before an informed decision can be 
made.  In a similar manner, because this claim has been 
reopened, the mandate of the Veterans Claims Assistance Act 
of 2000 must also be completed.  In light of the above, this 
claim is REMANDED for the following:

1.  The RO is requested to review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed with respect to all of 
the veteran's claims.

2.  Thereafter, the RO is requested to 
refer the claims file to an appropriate 
examiner.  Based on a review of the 
claims file, including the additionally 
obtained evidence, the examiner is asked 
to comment on whether it is at least as 
likely as not that the veteran's 
dysthymia has caused a chronic increase 
in severity, or worsening, of his 
hypertension.  The rationale for the 
opinion is to be related in detail.  If 
the examiner finds that a permanent 
increase in severity in hypertension is 
not a result of dysthymia, he or she is 
requested comment on Dr. B.'s opinion, 
cited above.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. § 
4.1 (2000), the claims file, including a 
copy of this REMAND, must be made 
available for review.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim on the basis of all relevant 
evidence and the applicable laws and 
regulations, including the decision in 
Allen, supra. on a de novo basis.  If any 
benefit sought is not granted, the 
veteran and his service representative 
should be provided with a supplemental 
statement of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purpose of this remand is to obtain additional evidence 
and to comply with the Veterans Claims Assistance Act of 
2000.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



